                                         Case 3:17-cv-03695-MMC Document 307 Filed 12/01/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                          IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PLANET AID, INC., et al.,                     Case No. 17-cv-03695-MMC
                                                      Plaintiffs,
                                  8
                                                                                       ORDER DIRECTING DEFENDANTS
                                                v.                                     TO SUBMIT CHAMBERS COPIES
                                  9

                                  10     REVEAL, CENTER FOR
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         On November 19, 2020, defendants electronically filed a “Notice of Submission of

                                  14   More Legible Exhibits,” as well as a declaration and exhibits in support thereof.

                                  15         Given the large number of pages comprising said filings, defendants are hereby

                                  16   DIRECTED to submit forthwith a chambers copy of each of the above-referenced

                                  17   documents. See General Order No. 72-6 (suspending local rules requiring chambers

                                  18   copies "unless a judge orders otherwise in a specific case").

                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: December 1, 2020
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
